
	

116 S901 IS: Younger Onset Alzheimer’s Disease Act
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 901
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2019
			Ms. Collins (for herself, Mr. Casey, Mrs. Capito, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to support individuals with younger onset Alzheimer's
			 disease.
	
	
		1.Short title
 This Act may be cited as the Younger Onset Alzheimer’s Disease Act.
 2.FindingsCongress finds the following: (1)Approximately 5,800,000 individuals in the United States are living with Alzheimer’s disease. This includes approximately 200,000 individuals with younger onset Alzheimer’s disease.
 (2)Alzheimer’s disease costs the United States more than $290,000,000 per year, including $195,000,000 in costs to Medicare and Medicaid.
 (3)The Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) includes services that focus on the needs of individuals with Alzheimer’s disease and related disorders. The need to specifically support individuals with younger onset Alzheimer’s disease is growing.
 3.Younger onset Alzheimer’s diseaseThe Older Americans Act of 1965 is amended— (1)in section 302(3) (42 U.S.C. 3022(3)), by striking an individual with Alzheimer's disease and inserting an individual of any age with Alzheimer's disease; and
 (2)in section 711(6) (42 U.S.C. 3058f(6)), by inserting of any age after individual. 4.Report (a)In generalNot later than 300 days after the date of enactment of this Act, and annually thereafter, the Assistant Secretary for Aging shall submit a report, to the committees of Congress described in subsection (b), that includes—
 (1)an overview of programmatic functions and performance with respect to the amendments made by section 3, including information about individuals with younger onset Alzheimer’s disease; and
 (2)an identification of the gaps in needs of individuals with younger onset Alzheimer’s disease. (b)CommitteesThe committees of Congress described in this subsection are—
 (1)the Special Committee on Aging, the Committee on Health, Education, Labor, and Pensions, and the Committee on Finance, of the Senate; and
 (2)the Committee on Education and Labor, and the Committee on Energy and Commerce, of the House of Representatives.
 5.Definition of younger onset Alzheimer's diseaseIn this Act, the term younger onset Alzheimer's disease, with respect to an individual, means an individual with Alzheimer's disease or a related disorder who has not attained 60 years of age.
